Citation Nr: 1747034	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  12-20 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for residuals from gallbladder removal.

2.  Entitlement to service connection for a heart disorder, to include coronary artery disease (CAD).

3.  Entitlement to a rating in excess of 30 percent for service-connected headaches.

4.  Entitlement to a temporary total evaluation due to convalescence for right knee surgery beyond October 1, 2008.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney



ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from August 1986 to August 1990 and January 1991 to March 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

In January 2015, the Board denied the claim for entitlement to a temporary total evaluation due to convalescence for right knee surgery beyond October 1, 2008, which the Veteran appealed to the United States Court of Appeals for Veterans Claims ("CAVC" or "the Court").  In July 2016, the Court affirmed the majority of the Board's decision, only vacating the portion of the January 2015 decision denying entitlement to a temporary total evaluation due to convalescence for right knee surgery beyond October 1, 2008, and remanding that issue to the Board for action consistent with the Court's decision.

In an October 2016 rating decision, the Veteran was granted an increased rating for his service connected right knee disability and granted service connection for a left knee disability.  He was also denied an increased rating for his right knee instability and denied service connection for constipation and gastroesophageal reflux disease.  He filed a notice of disagreement in September 2017 regarding the October 2016 rating decision.  The Agency of Original Jurisdiction (AOJ) has not yet issued a statement of the case (SOC) on this issue.  Ordinarily the Veteran's claim should be remanded for issuance of an SOC pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  However, in reviewing the Veterans Appeals Control and Locator System (VACOLS), it is clear the AOJ recognizes these issue are on appeal.  Thus, a remand for these issues is not necessary at this time. 

The issue of entitlement to a temporary total evaluation due to convalescence for right knee surgery beyond October 1, 2008, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A diagnosis of residuals from gallbladder removal has not been shown at any time during the appeal period.

2.  The weight of the evidence is against a finding that the Veteran's heart disorder is due to or the result of his active service.

3.  The Veteran's headaches have not been productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals from gallbladder removal  have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

2.  The criteria for service connection for a heart disorder have not been met.  38 U.S.C.A §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2016).

3.  The criteria for a rating in excess of 30 percent for headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board, but he declined.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, grounded their opinions in the medical literature and evidence of record, and provided the information necessary to rate the service-connected disabilities on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

No VA examination was requested in relation to the issue of service connection for a heart disorder.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The third factor, in particular, is a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds no reasonable possibility that a VA examination would aid in substantiating the service connection claim for a heart disorder.  See 38 U.S.C. § 5103A(a).  The weight of evidence (namely contemporaneous service treatment records and post-service treatment records) is against a finding that a heart disorder had its onset during active service or within one year of separation from active service or competent evidence even suggesting that a heart disorder may be associated with service.  As such, elements (2) and (3) are absent.  Therefore, as discussed in detail below, VA has no duty to provide a VA examination or obtain an opinion in this case.

Moreover, the U.S. Court of Appeals for the Federal Circuit has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon, 20 Vet. App. at 81.  This standard has not been met in this case, and there is sufficient competent medical evidence of record to make a decision on the claims.  Essentially, beyond the Veteran's statements, no evidence is of record to suggest that his heart disorder either began during or was otherwise caused by his active service.  As such, his statements alone are insufficient to trigger VA's duty to provide an examination, as they are undermined by his statements at the time of separation. 

The Board notes that in December 2015, the Veteran's representative submitted an addendum to the notice of disagreement which contained approximately six pages of cobbled together boilerplate of laws and regulations applicable to the adjudication of Veterans benefits claims.  However, while the attorney suggests that to not provide an opinion is consistent with VA substituting its own opinion, such an assertion is clearly contrary to the Federal Circuit Court of Appeals' holding in Waters.  

The representative is correct that it is a low threshold to trigger VA's duty to obtain an examination, yet in his six pages of text he made essentially no reference to anything specific to this Veteran's case.  That is, he did not point to any competent evidence that would even suggest that the Veteran's coronary artery disease either began during or was otherwise caused by his military service.  Likewise, while the representative suggested that the Veteran might obtain an opinion from his doctor, no such opinion was ever forthcoming.

 As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Residuals from Gallbladder Removal

The Veteran seeks service connection for residuals from gallbladder removal, which he asserts is the result of complaints he made during service such as nausea, vomiting, and diarrhea, among others.

The Veteran's STRs do not show symptoms or treatment for his gallbladder during his active service, although there were complaints of nausea, vomiting, diarrhea, etc.

In December 2015, the Veteran reported that he had his gallbladder removed in 2006 or 2007, more than 15 years after his separation from service.  He requested a medical opinion to address the etiology of his gallbladder removal.  VA agreed. 

In May 2016, a VA examiner reviewed the Veteran's claims file, but found no objective clinical evidence showing that the Veteran's gallbladder removal occurred during, or was associated with complaints during service.  The examiner noted the Veteran's complaints during service were consistent with the diagnosed acute gastroenteritis, and were not representative of a gallbladder problem.  Moreover, she added that acute gastroenteritis is not a reason why the gallbladder would be removed.  In support of her opinion, the examiner discussed findings from the records reviewed and explained how those records supported her conclusion.

As such, the record does not show any current diagnosis of residuals from gallbladder removal or even that the Veteran had undergone gallbladder removal surgery.

As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to reasons a gallbladder would need to be removed.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex, as with cancer.  Here, the Veteran asserted that symptoms he experienced in service marked the onset of a condition that eventually resulted in the removal of his gallbladder many years after service.  However, as explained, there is no suggestion that the Veteran has the requisite medical training or expertise to provide such an opinion.  Therefore, while the Veteran disagrees with the conclusion that his gallbladder removal did not result from symptoms he experienced in service, he is not considered competent (meaning medical qualified) to address the cause of his gallbladder removal.

As discussed, a medical opinion of record was obtained, but that opinion came out against the Veteran's theory of entitlement.
 
Accordingly, the Board finds that the evidence is against the claim and entitlement to service connection for residuals from gallbladder removal is denied.




Heart Disorder

In September 2015, the Veteran filed a claim seeking service connection a heart disorder, which was denied in a December 2015 rating decision.

The Veteran's STRs do not show any complaints, symptoms, treatment, or diagnosis for a heart disorder.  In May 1968 and May 1990, he had normal examinations of his heart and denied having any cardiac symptoms.

After his separation from service, the medical records do not show any complaints, treatment, or diagnoses for a heart disorder until 2003, over two decades after his separation from service, when he was diagnosed with coronary artery disease (CAD).

The record does not show any complaints, treatment, or diagnoses of a heart disorder in service or after his separation from service until over two decades later.  There is also no competent medical opinion of record which even suggests that the Veteran's current CAD even might be related to his service.  Furthermore, medical records show that he was not diagnosed with CAD until 2003.

Consideration has been given to the Veteran's allegation that his heart disorder is due to his active service.  He is clearly competent to report symptoms of CAD, such as chest pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, while the Veteran may describe CAD symptoms, he lacks the medical training or qualification either to diagnose a heart disorder or to relate it to any in-service injury.  Id. 

The Board notes that no heart problems were noted at enlistment, during his active service, or at separation, and a heart disability was not diagnosed within one year of separation from service.  

The record contains no evidence of treatment for a heart disorder in service, the medical evidence does not document any heart disorder treatment for the year following his separation from service, and as such, the Veteran is not entitled to presumptive service connection for a heart disorder.  Therefore, the presumption of service connection has not been triggered.

While no medical opinion of record was obtained to address the etiology, the Veteran's claims file is void of any competent evidence even suggesting that his CAD either began during or was otherwise caused by his military service.

Accordingly, the criteria for service connection have not been met for a heart disorder.  That is, the evidence does not show that a heart disorder was diagnosed in service or within a year of service and the weight of the evidence is against a finding that his CAD has existed continuously since service.  Therefore, the claim is denied. 

Increased Ratings
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

In December 2015, the Veteran filed an increased rating claim for his headaches, stating that he experienced frequent headaches approximately two times per week, with pain level 7 or 8/10, and approximately once per month his headaches would require him to lie down.  In February 2016, the Veteran reported that he had headaches on a daily basis.  The Veteran asserts that he is entitled to a higher rating.

The Veteran's headaches are evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  A 30 percent rating is warranted for headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent is warranted for headaches with very frequently completely prostrating and prolonged attacks productive of severe economic inadaptability.

While the Veteran's treatment records show that he receives treatment for his headaches, the medical records fail to establish that a higher disability rating is warranted as they do not show that his headaches are productive of severe economic inadaptability. 

The Board notes that the phrase "severe economic inadaptability" is not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just. 38 C.F.R. § 4.6.
 
The Veteran has been afforded multiple VA examinations during the course of his appeal.  At a February 2016 VA examination, he reported worsening symptoms but was not prescribed any medication for his headaches.  He reported that that despite his headaches, he was able to perform all activities of daily living such as eating, grooming, bathing, toileting, and dressing independently.  He reported that his headaches affected his productivity at work.  While the examiner indicated that the Veteran's headaches resulted in characteristic prostrating attacks, the examiner did not believe that the prostrating attacks of headache pain resulted in severe economic inadaptability.  The examiner indicated that the Veteran's headaches did not impact his ability to work.

At a September 2016 VA examination, the Veteran reported having two migraines per week and other mild headaches on a daily basis.  He reported that he missed work two times in the past 13 years due to his headaches and that he was able to work despite a migraine.  Once more, while the examiner indicated that the Veteran's headaches resulted in characteristic prostrating attacks, the prostrating attacks of headache pain did not result in severe economic inadaptability.  The examiner noted that the Veteran reported he could work through a majority of his headaches.

The Veteran also submitted a log of his pain and headaches covering a several month period.  However, while pain was clearly evident from a number of sources during this time, the log showed the Veteran regularly attending work.  While some loss of productivity undoubtedly occurred, such would be expected based on the rating assigned.  The evidence does not show severe economic inadaptability.

The Board is sympathetic to the concerns that have been voiced, and notes that the Veteran's headaches undoubtedly cause significant impairment as is suggested by the 30 percent rating that is assigned.  However, the record contains no evidence showing that his headaches rise to the level of assignment of a rating in excess of 30 percent.  The rating schedule was created as a guide to evaluating disability resulting from all types of diseases and injuries encountered, and the percentage ratings that are assigned represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 

Here, the Veteran has not specifically identified any headache symptoms which would merit a higher schedular rating.  The Veteran reported that his headaches affected his work productivity, as would be expected based on a disability rated at 30 percent.  However, the Veteran also reported that he could work through a majority of his headaches.  In fact, from the records it does not suggest that the Veteran's headaches have caused significant absenteeism from work.  The claims file fails to establish that the Veteran headaches have been productive of severe economic inadaptability.

Accordingly, the criteria for a rating in excess of 30 percent for the Veteran's headaches have not been met, and the Veteran's claim is denied.


ORDER

Service connection for residuals from gallbladder removal is denied.

Service connection for a heart disorder is denied.

A rating in excess of 30 percent for headaches is denied.


REMAND

In the CAVC decision, the Court found that the Board must attempt to obtain the identified treatment records from the surgeon that performed his right knee surgery.  In August 2008, the Veteran underwent right knee surgery at the Orthopedic Surgery Center performed by Dr. Stanley H. Markman.  Unfortunately, the next medical record concerning his right knee is dated almost two years later in June 2010.  As such, a remand is required in order to attempt to obtain the Veteran's medical records Dr. Markman regarding his right knee dated from August 2008 through June 2010.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant treatment records from Dr. Markman regarding the Veteran's right knee from August 2008 through June 2010. 

2.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


